  Case 18-22712         Doc 32     Filed 03/19/19 Entered 03/19/19 14:48:08              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22712
         LASHICA LAMPKIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/13/2018.

         2) The plan was confirmed on 10/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/06/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22712        Doc 32        Filed 03/19/19 Entered 03/19/19 14:48:08                    Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                    $790.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                        $790.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $31.81
    Other                                                                  $153.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $185.04

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
APOLLO MOTORS                     Unsecured     16,499.33     20,480.50      20,480.50            0.00       0.00
BANK OF AMERICA                   Unsecured         900.00           NA             NA            0.00       0.00
CHARTER ONE BANK                  Unsecured         400.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS    Unsecured      4,127.00       5,315.39       5,315.39           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA       8,603.00       8,603.00           0.00       0.00
COMCAST                           Unsecured      2,000.00            NA             NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC       Unsecured      1,030.00            NA             NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         556.00           NA             NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT         Unsecured      2,806.00       1,564.75       1,564.75           0.00       0.00
PAYDAY LOAN STORE                 Unsecured         660.00           NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         663.00           NA             NA            0.00       0.00
PREMIER BANK CARD                 Unsecured         443.00           NA             NA            0.00       0.00
SANTANDER CONSUMER USA            Secured        3,645.00            NA      12,659.00         309.69     295.27
SANTANDER CONSUMER USA            Unsecured      9,014.00            NA             NA            0.00       0.00
TCF BANK                          Unsecured         200.00           NA             NA            0.00       0.00
TORRES CREDIT SVC                 Unsecured      2,041.00            NA             NA            0.00       0.00
US BANK NA                        Unsecured      1,000.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-22712         Doc 32      Filed 03/19/19 Entered 03/19/19 14:48:08                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,659.00            $309.69           $295.27
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,659.00            $309.69           $295.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,963.64                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $185.04
         Disbursements to Creditors                               $604.96

TOTAL DISBURSEMENTS :                                                                          $790.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
